Title: Thomas Jefferson to Joseph Dougherty, 27 May 1809
From: Jefferson, Thomas
To: Dougherty, Joseph


          Dear Joseph   Monticello May 27. 09.
           Your’s of the 15th I have recieved, and am thankful to you for the information as to the broadtailed ram, & shall be particularly so to Dr Thornton if he can spare me one, as I have no chance of getting one in this state. mr Howard was mistaken in supposing I was sending for one. there is no such animal nearer than Washington. will you be so good as to inform me whether the one Dr Thornton is so kind as to give me is a lamb of this year or of the last. if of this year, I had better not send for him till he is weaned. if older I would send soon: & at the same time the cart might return by Dumfries, which is in the way  for the geese. I had desired mr Graham to retain them there till I should send for them, because it is so much nigher.
          I am very much pleased indeed that you are likely to get so cleverly into the way of raising the Merino sheep. I am sure it will be a very easy business & of great profit. the fine commons of Washington will be of the same value to you as if they were all your own. the members of Congress will be a valuable market to you, & at good prices. as soon as you get the full breed, I shall be glad to get a pair of you at the prices others pay, the privilege of being the first served being a sufficient favor, & thankfully accepted as such. the sample of wool you sent was very fine. my many horned lambs of this year do not yet shew how many horns they will have. the 4. horned one of the last year is equal to his sire. I shall send him on to Govr Milledge after he shall have returned home from Congress. will you enquire of mr Milligan if he returned me the Nautical almanacs he had to bind for me. if he did not he can send the one of this year by post. I do not find them here. I salute you with affection
          
            Th:
            Jefferson
        